Exhibit 10.1
AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT
          This amendment to the Executive Employment Agreement (“Amendment”),
effective August 22, 2008, is made by and between Orchids Paper Products Company
(“Company”) and Robert Snyder (“Executive”) and amends the Executive Employment
Agreement, dated and made effective August 20, 2007 (“Agreement”), between the
Company and the Executive. Except as amended herein, the Agreement remains in
full force and effect.
          WHEREAS, the Company and the Executive previously entered into the
Agreement to provide for the Executive’s services as President and Chief
Executive Officer of Company;
          WHEREAS, the Company and the Executive reserved the right to amend the
Agreement pursuant to Section 3.10 of the Agreement;
          WHEREAS, the Executive has been unable to sell his residence in
Memphis, Tennessee, and, as a result, will incur significant temporary living
and travel expenses following the expiration of his Company-paid temporary
living arrangement on August 20, 2008; and
          WHEREAS, the Compensation Committee of the Board of Directors of the
Company deems it appropriate and advisable to amend the Agreement to provide for
a one-time lump sum payment of $40,000 to compensate the Executive for
continuing temporary living and travel expenses;
          NOW, THEREFORE, effective August 22, 2008, the Agreement is hereby
amended as follows:
1. Section 2.3(f) is amended by adding the following sentences to the end
thereof:
“The Executive shall cease receiving the foregoing reimbursements effective
August 20, 2008. The Executive shall be entitled to a one-time lump sum payment
in the amount of $40,000, payable immediately following August 20, 2008,
intended to compensate him for continuing temporary living expenses and travel
expenses. No additional payments or reimbursements shall be made to the
Executive under this Agreement for temporary living or travel expenses.”
2. Section 2.4(e) is deleted and replaced by the following:

  (e)   Limitation on Certain Additional Payments. Anything in this Agreement to
the contrary notwithstanding, in the event it is determined that any payment or
distribution by the Company to or for the benefit of the Executive (“Payments”)
would be subject to the excise tax imposed by Section 4999 of the Code, then the
Payments under this Agreement shall be decreased to the greatest

 



--------------------------------------------------------------------------------



 



      amount that could be paid to the Executive such that receipt of Payments
will not give rise to any such excise tax. In the event it is determined that
Payments would be subject to the excise tax imposed under Section 4999 of the
Code, such Payments shall be first reduced by those Payments under this
Agreement that are not subject to Section 409A of the Code, and, if necessary,
then out of the Payments that are subject to Section 409A of the Code, starting
with the Payments that are to be paid on the latest future date, so that there
will be no Payments subject to the excise tax imposed by Section 4999 of the
Code.

          IN WITNESS WHEREOF, this Amendment to the Agreement has been signed by
the parties hereto on the date set forth below.

          ORCHIDS PAPER PRODUCTS COMPANY   ROBERT SNYDER
 
       
By
  /s/ Keith R. Schroeder   /s/ Robert Snyder
 
       
 
       
Date
  8/22/2008   Date 8/22/2008

 